OFFER AND AGREEMENT TO PURCHASE THIS AGREEMENT is made as of the 30th day of April, 2008 (the “Effective Date”) between Sprott-Shaw Degree College Corp., a British Columbia company having an office at Unit 1200, 777 West Broadway, Vancouver, BC, V5Z 4J7 (the “Purchaser”) and Global Education in Tourism Ltd. (the “Vendor”), a British Columbia Company, having its registered office address 700 – 625 Howe Street, Vancouver, B.C. V6C 2T6. BACKGROUND A.The Vendor carries on the business of offering educational courses and instruction in various locations in British Columbia under the trade name “TTI Tourism Training” and other similar names and carries on the business in China utilizing the AHLA License (as herein defined) (together the“ Business”). B.The Vendor has agreed to sell to the Purchaser, or its nominee corporation or assignee, and the Purchaser has agreed to purchase certain property and assets owned by the Vendor on the terms and subject to the conditions provided in this Agreement. C.The Vendor carries on the business of offering educational courses and instruction in various locations in China and in connection with its operations and has entered into the AHLA License Agreement (as defined herein). D.Roxanne Ang and Conrad Siy (together the "Covenantors") individually or through companies owned by them, own and control the Vendor and consequently have an interest in the transactions herein set forth. TERMS OF AGREEMENT In consideration of the premises and the covenants, agreements, representations, warranties and payments contained in this Agreement and other good and valuable consideration (the receipt and sufficiency of which is hereby acknowledged), the parties agree as follows: 1. DEFINITIONS Whenever used in this Agreement or in the Schedules hereto, unless there is something in the subject matter or context inconsistent therewith, the following words and terms will have the indicated meanings and grammatical variations of such words and terms will have corresponding meanings: (a) "AHLA License" means a license entered into between the Vendor as Licensee and the Educational Institute of the American Hotel and Lodging Association (the “Licensor”) as Licensor dated the 28th day of March, 2007, a copy of which is attached hereto as Schedule B; (b) “Approvals” means all licenses, approvals and authorizations required from all regulatory and governing bodies for the Purchaser to purchase the Assets and offer the TTI Courses and confer diplomas and degrees with respect to same, including without limitation Approvals from the Private Career Training Institutions Agency (the “PCTIA Approvals” which are listed in Schedule A); (c) “Assets” means those assets listed on Schedule A including without limitation the goodwill related to the Business, the TTI Student Contracts and the TTI Employment/Consulting Contracts; (d) “Closing” means the 1st day of May, 2008; (e) “Collateral Mortgage” means a mortgage granted by the Covenantors to the Purchaser as collateral security for the Indemnity in the form attached as Schedule F, such collateral mortgage to be subject only to a first mortgage in favour of HSBC Bank Canada in the principal amount of $670,000 registered against 1042 Part Drive, Vancouver (PID: 014-012-821, New Westminster Land Title Office) (the “Home Property”) as Instrument BX103375 and a second mortgage in favour of Value Property Center Inc. in the principal amount of $77,688.28 registered as Instrument , and to no other financial encumbrances; (f) “Conrad Consulting Agreement” means a consulting agreement to be entered into between the Purchaser and Conrad Siy pursuant to which he will proved services to the Company and agrees not to compete with the Company; (g) "Encumbrances" means mortgages, charges, pledges, security interests, liens, encumbrances, actions, rights and claims, adverse interests, acquisition rights of third parties, demands and equities of any nature, whatsoever or howsoever arising, and any rights or privileges capable of becoming any of the foregoing; (h) “Existing TTI Premises” means Units 200 & 301 – 1245 West Broadway, Vancouver, B.C. (the “Vancouver Campus”) and 207 – 14888 – 104th Ave., Surrey, B.C. V3R 1M4 (the “Surrey Campus”) at which the Vendor now offers the TTI Courses; (i) “Indemnity” has the meaning given to it in Section 11 hereof; (j) “IP Assets” means: (i) any and all IP Rights as set out in Schedule A (the “Owned IP”), and (ii) the rights of the Vendor in IP Rights that are not owned by the Vendor and that are used in the operation, conduct or maintenance of the Business, as it is currently and has historically been operated, conducted or maintained as set out in Schedule A (the “Licensed IP”); (k) “IP Rights” means any and all industrial or intellectual property (whether foreign or domestic, registered or unregistered) including without limitation: (i) all inventions (whether patentable or unpatentable and whether or not reduced to practice), and all patents, patent applications and patent disclosures, together with all reissuances, continuations, continuations in part, revisions, extensions and re examinations thereof; (ii) all trade marks, trade names, trade dress, logos, business names, corporate names, domain names, uniform resource locators (URL’s) and the internet websites related thereto, and including all goodwill associated therewith and all applications, registrations and renewals in connection therewith; (iii) all copyrightable works, all copyrights and all applications, registrations and renewals in connection therewith; (iv) all industrial designs and all applications, registrations and renewals in connection therewith; (v) all proprietary, technical or confidential information, including all trade secrets, processes, procedures, know how, show how, formulae, methods, data, compilations, databases and the information contained therein; (vi) all computer software (including all source code, object code and related documentation); and (vii) any industrial or intellectual property that may exist, arise or be embodied in those items set out in Schedule A together with: (a) all copies and tangible embodiments of the foregoing (in whatever form or medium); (b) all improvements, modifications, translations, adaptations, refinements, derivations and combinations thereof; and (c) all intellectual property rights related thereto; (l) "Roxanne Employment Agreement" means an employment agreement to be entered into between the Purchaser and Roxanne Ang pursuant to which she will proved services to the Company and agrees not to compete with the Company; (m) “Trust Agreement” means an agreement entered into by the Vendor as Trustee and the Purchaser as beneficiary pursuant to which the Vendor will hold all Licenses and Approvals and any other Assets which cannot be transferred to the Purchaser on Closing for any reason including that consents to transfer are not yet available in trust for the Purchaser, such agreement to be satisfactory in form and content to the Purchaser; (n) “TTI Employment/Consulting Contracts” means those contracts made by theVendor with employees of the Vendor and independent contractors pursuant to which such employees and contractors provide teaching services to the Vendor, all of which are summarized in Schedule C; (o) "TTI Financial Statements" mean financial statements for the operations of the Vendor for the period from Sept. 1, 2006 to Aug. 31, 2007 attached hereto as Schedule D and will also include the TTI Interim Financial Statements when delivered to the Purchaser as required herein; (p) "TTI Interim Financial Statements" mean financial statements for the operations of the Vendor for the period from Sept. 1, 2007 to Mar. 31, 2008; (q) “TTI Courses” means those courses offered by the Vendor at its locations in British Columbia; (r) "TTI Students" means students who have individually entered into a TTI Student Contract with the Vendor pursuant to which the Vendor still owes obligations to its student as set forth therein; (s) "TTI Student Contracts" means contracts entered into by the Vendor with students pursuant to which the Vendor has agreed to provide TTI Courses the terms of which are summarized on Schedule E. 1.2 Schedules The following Schedules are attached to and form part of this Agreement: Schedule A – Assets including without limitation IP Rights and PCTIA Approvals Schedule B – AHLA License Agreement Schedule C – TTI Employment/Consulting Agreements Schedule D – TTI Financial Statements Schedule E – TTI
